Title: From John Adams to John Quincy Adams, 23 December 1805
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy December 23 1805

I ought, before now, to have acknowledged the Receipt of your favours and even now I can do no more than acknowledge them, for what Subject have I for a Letter? Shall I Send you diagrams of my Grounds, which the fine Weather of November and December has enabled me me to plough, for Corn, Potatoes, Barley Clover and Timothy? But what a Miniature picture of a Lilliputian Plantation, would Six Acres and four Acres and three Acres and two Acres appear in Comparison of President Washingtons which as Mr Lear informed me employed five and thirty Ploughs in continual motion all the year round. But General Washington was a wise man from his Youth, took good care of himself and married a rich Wife; whereas I was a Simpleton from the beginning, took little care of the main chance and married a Girl as poor as myself. My Plough and my Molecule of Compost have been my important Business.
Now for my Pleasures. I have read the Six first Volumes of Gibbon, the three Vol. of Middletons Life of Cicero, and now I am Seriously Studying Tacitus, by comparing him Word for Word with Murphys Translation; and am Surprized to See how many more Words he is obliged to Use, than his Author. He gives a faithfull Idea of the Sense: but the Grace, the Brevity and the Pomp of the original is are wanting, and I fear must never be expected in English.
I have last read the Dialogue De oratoribus Sine De causis corruptae Eloquentiae, which you no doubt have read and will Study to perfection. It is a beauty and will deserve your most critical attention. I have a conceit that a more litteral translation than Murphy’s would be more like Tacitus. I have half a Mind to try my hand in the attempt. If it should be found to be only an Old Mans Vanity, what Signifys that?
I have given you an Account of my Business and Pleasures: and now for my Amusements which are all Domestic as you know and chiefly in Sports with my Grand Children. John and I are very intimate and he is as hearty and gay as you can wish. George unites with us delightfully when he makes Us a Visit, is tollerably well but not such an Hercules as John. He behaves remarkably well, and is in high Credit with his Uncle and Aunt Cranch.
Although the World is in Commotion and great Events are Struggling for Birth, in which our Country will be more interested than you and I could wish, it would be ridiculous for me to write any thing about them. So far from being able to reconnoitre the whole Country, I see no part of it. Our Negotiations with Spain and England, for five years are a profound Secret. If a want of Skill in the Cabinet, or in the Negotiators have brought us into Embarrassments and in a danger of War I think the Saddle Should be put upon the right Horse: but it will not be. If We get into a War, in my opinion our Country at Home, and especially our Elections will become the Sport of foreign Nations as much as ever our commerce has been. Urbem venalem mature perituram si modo emptorem invenerit. A Country whose Government can be made and unmade by Such Men as Calender, Paine Duane, Andrew Brown; Peter Markoe, &c &c may be bought and sold like Cattle at Smithfield. My Compliments, wherever they are due.
J. Adams.Better is a fortune in a wife; than with a wife. Both united are very pleasent; I believe the wife was the best calculated for the Husband that could have been obtaind, and the Husband for the wife—
A. A.